DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.	
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 02/10/2022.  Claims 14-16, 18-21, 23-24 and 25 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 14-16, 18-21, 23-24 and 25 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 18-21, 23-24 and 25 are rejected under 35 U.S.C. 103 as being un-patentable over Etemad et al Patent Application No. :( US 2014/0043979 A1) hereinafter referred as Etemad, in view of Won et al US Patent Application No.:( US 2016/0135143 A1) hereinafter referred as Won.
For claim14, Etemad teaches a communication method comprising: 
initiating, by a first base station that connects to a communication terminal, an addition procedure for connecting to the base station that connects to the communication terminal (406 and 408 fig. 4) (paragraph [0062], lines 1-12) and (paragraph [0065], lines 1-4),  an addition procedure for adding  a second base station that connects to the communication terminal (paragraph [0047], lines 1-8) and(paragraph [0061], lines 1-11). However, Etemad  disclose all the subject matter of the claimed invention with the exemption of the  sending, from the first base station, a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum as recited in claim 14.
Won from the same or analogous art teaches the  sending, from the first base station, a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station (paragraph [0421], lines ), to a mobility management apparatus during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum (see 4204, 4211 and 4212 figure 42B) (paragraph [0501], lines ). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the sending, from the first base station, a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum as taught by Won into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.   
The sending, from the first base station, a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum can be modify/implemented by combining the sending, from the first base station, a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum with the device. This process is implemented as a hardware solution or as firmware solutions of Won into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.  As disclosed in Won, the motivation for the combination would be to use additional base station that will help the user to communicate through the unlicensed spectrum to the device becoming more efficient and reliable for a better communication with better quality of service.
For claim15, Etemad teaches the communication method, further comprising: sending, from the mobility management apparatus, the RAT type on the unlicensed spectrum, to a gateway that relays user data of the communication terminal (paragraph [0033], lines 10-15). 
For claim16, Etemad teaches the communication method, wherein the RAT type on the unlicensed spectrum is used for charging for the communication terminal (paragraph [0087], lines 1-13).  
For claim18, Etemad teaches the communication method, wherein said base station comprises an eNB (evolved NodeB) (paragraph [0083], lines 16).  
For claim19, Etemad teaches the communication method, wherein the mobility management apparatus comprises an MME (Mobility Management (MME figure 3) paragraph [0062], lines 1-12). Entity). 2 ActiveUS 180794896v.2Application No. 16/081,746Docket No.: 2209650.00306US1 Amendment dated July 29, 2020 Reply to Office Action of April 29, 2020
For claim 20, Etemad teaches a base station, comprising: a transceiver configured to connect to a communication terminal (406 and 408 fig. 4) (paragraph [0062], lines 1-12) and (paragraph [0065], lines 1-4); a processor configured to initiate an  addition procedure for adding second base station that connects to the communication terminal (paragraph [0047], lines 1-8) and(paragraph [0061], lines 1-11). However, Etemad  disclose all the subject matter of the claimed invention with the exemption of the  transmitter configured to send a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum as recited in claim 20.
Won from the same or analogous art teaches the  transmitter configured to send a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station (paragraph [0421], lines ), to a mobility management apparatus during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum (see 4204, 4211 and 4212 figure 42B) (paragraph [0501], lines ). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitter configured to send a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum as taught by Won into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.   
The transmitter configured to send a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum can be modify/implemented by combining the transmitter configured to send a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum with the device. This process is implemented as a hardware solution or as firmware solutions of Won into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.  As disclosed in Won, the motivation for the combination would be to use additional base station that will help the user to communicate through the unlicensed spectrum to the device becoming more efficient and reliable for a better communication with better quality of service.
For claim 21, Etemad teaches the base station, wherein the RAT type on the unlicensed spectrum is used for charging for the communication terminal (paragraph [0087], lines 1-13).  
For claim 23, Etemad teaches the base station, wherein said base station comprises an eNB (evolved NodeB) (paragraph [0083], lines 16).  
For claim 24, Etemad teaches the base station, wherein the mobility management apparatus comprises an MME (Mobility Management (MME figure 3) (paragraph [0062], lines 1-12)
For claim 25, Etemad teaches a method of a base station comprising: 
first base station comprising: initiating an addition procedure for adding second base station that connects to a communication terminal (paragraph [0047], lines 1-8), (paragraph [0061], lines 1-11)- (paragraph [0062], lines 1-12) and (paragraph [0065], lines 1-4). However, Etemad  disclose all the subject matter of the claimed invention with the exemption of the  sending a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum as recited in claim 25.
Won from the same or analogous art teaches the  sending a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station (paragraph [0421], lines ), to a mobility management apparatus during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum (see 4204, 4211 and 4212 figure 42B) (paragraph [0501], lines ). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the sending a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum as taught by Won into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.   
The sending a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum can be modify/implemented by combining the sending a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum with the device. This process is implemented as a hardware solution or as firmware solutions of Won into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.  As disclosed in Won, the motivation for the combination would be to use additional base station that will help the user to communicate through the unlicensed spectrum to the device becoming more efficient and reliable for a better communication with better quality of service.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642